PER CURIAM.
In these consolidated appeals, Arthur O. Armstrong appeals a magistrate judge’s orders denying leave to reopen a case and for summary judgment and denying a motion for leave to proceed on appeal in forma pauperis.* We have reviewed the record and the magistrate judge’s orders and find no reversible error. Accordingly, we deny Armstrong’s motions for leave to proceed on appeal in forma pauperis and dismiss the appeals as frivolous upon the reasoning of the magistrate judge. See Armstrong v. City of Greensboro, No. CA-96-855-2 (M.D.N.C. Mar. 29, 2001 & Apr. 30, 2001). We also deny Armstrong’s motions for summary judgment filed in No. 01-1500. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 The parties consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) (2001).